NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-3298



                                MARCO A. PEREZ,

                                                    Petitioner,

                                         v.


                            DEPARTMENT OF JUSTICE,

                                                    Respondent.


      Thomas G. Roth, of West Orange, New Jersey, argued for petitioner.

       Hillary A. Stern, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General; Jeanne E. Davidson, Director; and Todd M. Hughes, Deputy Director.


Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-3298

                                MARCO A. PEREZ,

                                                     Petitioner,

                                         v.
                           DEPARTMENT OF JUSTICE
                                                     Respondent.




                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           NY1221070006-W-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED February 12, 2008______          /s/ Jan Horbaly________________________
                                       Jan Horbaly, Clerk